                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


QUINN NGIENDO,                                 )
                                               )
                                Plaintiff,     )
                                               )
v.                                             )               Case No. 18-cv-4127-SAC-TJJ
                                               )
PEP-KU, LLC, et al.,                           )
                                               )
                                Defendants.    )

                                             ORDER

         This matter is before the Court on Plaintiff’s Motion for Service by Way of Publication

(ECF No. 29). In her motion, Plaintiff seeks issuance of a summons to serve on Defendant

Madison Cline along with her Amended Complaint, and also requests service “by way of

Publication.”1 The Clerk’s office has issued summons to Ms. Cline for service, along with the

Amended Complaint, by the U.S. Marshal.

         However, the Court will not order service by publication at this time. Federal Rule of

Civil Procedure 4 governs service in a federal action. Pursuant to Rule 4(e), service on an

individual may be had by “following state law for serving a summons in an action brought in

courts of general jurisdiction in the state where the district court is located or where service is

made.”2

         In Kansas, service of process by publication is authorized and governed by K.S.A. 60-

307. In this instance, the authority for Plaintiff’s request is in the following provision:

         [A]n action in which the defendant, being a resident of this state, has departed
         from this state or from the county of the defendant's residence with the intent to

1
    ECF No. 29 at 1.
2
  Fed. R. Civ. P. 4(e)(1). Other means of service are also available, but service by publication is
allowed only if permitted by applicable state law. Rule 4 does not contain its own provision for
service by publication.
         delay or defraud creditors or to avoid the service of a summons, or hides in the
         state or county with that intent . . . ;3

To obtain an order authorizing service by publication, however, Plaintiff must file an affidavit as

required by the Kansas statute as follows:

         (c) Affidavit or declaration for service by publication. Before service by
         publication under this section can be made, a party or the party's attorney must
         file an affidavit or a declaration pursuant to K.S.A. 53-601, and amendments
         thereto, stating all of the following facts that apply:
         (1) The residences of all named defendants sought to be served, if known, and the
         names of all defendants whose residences are unknown after reasonable effort to
         ascertain them and the specific efforts made to ascertain the residence;
         (2) the affiant or declarant has made a reasonable but unsuccessful effort to
         ascertain the names and residence of any defendants sought to be served as
         unknown parties under subsection (a)(5) and the specific efforts made to ascertain
         the names and residences;
         (3) the party seeking service by publication is unable to obtain service of
         summons on the defendants in this state; and
         (4) the case is one of those mentioned in subsections (a)(1) through (a)(4).4

         Plaintiff has not filed an affidavit to support her request for service by publication.

Accordingly, the Court denies her motion without prejudice to re-file a motion that fully

complies with K.S.A. 60-307.

         IT IS THEREFORE ORDERED that Plaintiff’s Motion for Service by Way of

Publication (ECF No. 29) is denied without prejudice. Plaintiff is reminded that she must

comply with the time limit contained in Fed. R. Civ. P. 4(m).

         IT IS SO ORDERED.

         Dated April 18, 2019, at Kansas City, Kansas.




                                                               Teresa J. James
                                                               U. S. Magistrate Judge

3
    K.S.A. 60-307(a)(4).
4
    K.S.A. 60-307(c).
                                                   2
